Case 18-26927   Doc 20   Filed 11/07/18 Entered 11/07/18 17:24:34   Desc Main
                           Document     Page 1 of 4
Case 18-26927   Doc 20   Filed 11/07/18 Entered 11/07/18 17:24:34   Desc Main
                           Document     Page 2 of 4
Case 18-26927   Doc 20   Filed 11/07/18 Entered 11/07/18 17:24:34   Desc Main
                           Document     Page 3 of 4
Case 18-26927   Doc 20   Filed 11/07/18 Entered 11/07/18 17:24:34   Desc Main
                           Document     Page 4 of 4
